Exhibit 10.2 CONTRIBUTION AGREEMENT between QUICKSILVER RESOURCES INC. and BREITBURN OPERATING L.P. Dated as of September 11, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Interpretation 22 Section 1.3 WCGP 22 ARTICLE II CONSIDERATION; CLOSING 23 Section 2.1 Contribution 23 Section 2.2 Deposit 24 Section 2.3 Adjustments to Initial Consideration Regarding QRI Assets and Certain Other Adjustments 25 Section 2.4 Adjustment to Initial Consideration Regarding Transferred Companies 26 Section 2.5 Adjustment Methodology; Preliminary Settlement Statement; Final Settlement Statement 26 Section 2.6 Disputes 28 Section 2.7 Pre-Closing Distributions 28 Section 2.8 Suspended Proceeds 29 Section 2.9 Assumed Liabilities Regarding the Acquired Assets 29 Section 2.10 Closing 29 Section 2.11 Closing Deliveries of BreitBurn 30 Section 2.12 Closing Deliveries of Quicksilver 30 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO QUICKSILVER 31 Section 3.1 Due Incorporation and Power of Quicksilver 32 Section 3.2 Authorization and Validity of Agreement 32 Section 3.3 Non-Contravention 32 Section 3.4 Equity Interests 32 Section 3.5 Investment Intent 33 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO ACQUIRED COMPANIES, TRANSFERRED COMPANIES AND THE ACQUIRED ASSETS 33 Section 4.1 Due Incorporation 33 Section 4.2 Non-Contravention 33 Section 4.3 Governmental Approvals; Consents and Actions 33 Section 4.4 Financial Statements 34 Section 4.5 Books and Records 34 Section 4.6 No Undisclosed Liabilities 34 Section 4.7 Absence of Changes 34 Section 4.8 Contracts 35 Section 4.9 Litigation 36 -i- Section 4.10 Compliance with Laws 37 Section 4.11 Tax Matters 37 Section 4.12 Employee and Labor Matters 38 Section 4.13 Environmental Matters 39 Section 4.14 Finders; Brokers 40 Section 4.15 Insurance 40 Section 4.16 Bank Accounts 40 Section 4.17 Officers and Directors 40 Section 4.18 Oil and Gas Properties 40 Section 4.19 Gas Regulatory Matters 41 Section 4.20 Affiliate Transactions 41 Section 4.21 Special Warranty of Title 41 Section 4.22 Accuracy of Data 41 ARTICLE V REPRESENTATIONS AND WARRANTIES RELATING TO BREITBURN AND BREITBURN PARENT 42 Section 5.1 Due Organization and Power of BreitBurn 42 Section 5.2 Authorization and Validity of Agreement 42 Section 5.3 Non-Contravention 42 Section 5.4 Governmental Approvals; Consents and Actions 42 Section 5.5 Investment Intent 43 Section 5.6 Independent Decision; Hazardous Materials 43 Section 5.7 Financial Capacity; No Financing Condition 43 Section 5.8 Finders; Brokers 44 Section 5.9 No Knowledge of Quicksilver’s Breach 44 Section 5.10 Capitalization of BreitBurn Parent and Valid Issuance of Common Units 44 Section 5.11 SEC Documents 45 Section 5.12 Tax 46 Section 5.13 Investment Company Status 46 Section 5.14 Offering 46 Section 5.15 Internal Accounting Controls 46 Section 5.16 Material Agreements 46 ARTICLE VI AGREEMENTS OF BREITBURN AND QUICKSILVER 47 Section 6.1 Operation of the Business 47 Section 6.2 Efforts; Cooperation; HSR and Other Filings 49 Section 6.3 Public Disclosures 49 Section 6.4 Pre-Closing Access; Post-Closing Delivery and Access to Records and Personnel 49 Section 6.5 Employee Matters 52 Section 6.6 Workforce Reduction Notices 52 Section 6.7 Inter-Company Transactions; Insurance 52 Section 6.8 Release of Guarantees and Bonds 53 Section 6.9 Amendments of Disclosure Schedules 53 Section 6.10 Removal of Quicksilver Identification 54 Section 6.11 Assigned QRI Assets 54 -ii- Section 6.12 Title Defects; Title Defect Procedure and Adjustments 54 Section 6.13 Preferential Purchase Rights 60 Section 6.14 Environmental Defects; Environmental Defect Procedure and Adjustments 61 Section 6.15 Historical Financial Statements 64 Section 6.16 Operatorship 65 Section 6.17 Cash Items 65 Section 6.18 Standstill 66 Section 6.19 Release 66 Section 6.20 Quicksilver Lock-Up 66 Section 6.21 Redemption Prohibition 66 Section 6.22 Consent 66 Section 6.23 End User Contracts 67 ARTICLE VII CONDITIONS 68 Section 7.1 Conditions Precedent to Obligations of BreitBurn and Quicksilver 68 Section 7.2 Conditions Precedent to Obligation of Quicksilver 68 Section 7.3 Conditions Precedent to Obligation of BreitBurn 69 ARTICLE VIII TERMINATION 69 Section 8.1 Termination Events 69 Section 8.2 Effect of Termination 70 ARTICLE IX SURVIVAL; INDEMNIFICATION 71 Section 9.1 Survival 71 Section 9.2 Indemnification by Quicksilver 72 Section 9.3 Indemnification by BreitBurn 75 Section 9.4 Other Indemnification Matters and Limitations 76 Section 9.5 Materiality Exclusion 77 ARTICLE X TAX MATTERS 77 Section 10.1 Preparation and Filing of Tax Returns 77 Section 10.2 Tax Treatment of Payments 80 Section 10.3 Transfer Taxes 80 Section 10.4 Allocation of Consideration 80 Section 10.5 Tax Treatment of Transaction 80 Section 10.6 BreitBurn’s Tax Indemnity 81 Section 10.7 Tax Sharing Agreements 81 Section 10.8 Conflict 81 Section 10.9 Procedures Relating to Indemnification of Tax Claims 81 Section 10.10 Like Kind Exchange 82 Section 10.11 Consents 82 Section 10.12 Survival 82 ARTICLE XI MISCELLANEOUS 82 Section 11.1 Notices 82 -iii- Section 11.2 Expenses 83 Section 11.3 Non-Assignability 84 Section 11.4 Amendment; Waiver 84 Section 11.5 No Third Party Beneficiaries 84 Section 11.6 Governing Law 84 Section 11.7 Consent to Jurisdiction 85 Section 11.8 Entire Agreement 85 Section 11.9 Severability 85 Section 11.10 Counterparts 85 Section 11.11 Further Assurances 85 Section 11.12 Schedules and Exhibits 85 Section 11.13 Specific Performance; Limitation on Damages 86 Section 11.14 Waiver of Jury Trial 86 Section 11.15 Time 86 Section 11.16 No Further Representations; Disclaimers 86 Section 11.17 Confidentiality 87 -iv- EXHIBITS Exhibit A-1 Wells Exhibit A-2 Oil, Gas & Mineral Leases- HBP Exhibit A-3 Oil, Gas & Mineral Leases- Undeveloped Exhibit A-4 Fixed Facilities and Gas Pipeline Systems Exhibit A-5 Real Property Interests Exhibit A-6 Office and Storage Leases Exhibit B Excluded Assets Exhibit C-1 Form of Asset Assignment Exhibit C-2 Form of Venture Interest Assignment Exhibit D Tax Allocated Values Exhibit E Transition Services Agreement Exhibit F Registration Rights Agreement Exhibit G Tax Opinion SCHEDULES Schedule K-B Knowledge (BreitBurn) Schedule K-Q Knowledge (Quicksilver) Schedule 1.1 Audits Schedule 3.4 Burdens on Equity Interests Schedule 4.1 Equity Interests of Acquired Companies Schedule 4.3(a) Governmental Approvals; Consents Schedule 4.3(b) Actions Schedule 4.4 Financial Statements Schedule 4.6 No Undisclosed Liabilities Schedule 4.7 Absence of Changes Schedule 4.8 Disclosed Contracts Schedule 4.9 Litigation Schedule 4.10 Compliance with Laws Schedule 4.11 Tax Matters Schedule 4.12 Business Employees Schedule 4.12(a) Business Employee Agreements Schedule 4.13 Environmental Matters Schedule 4.15 Insurance Schedule 4.16 Bank Accounts Schedule 4.17 Officers and Directors Schedule 4.18(a) Oil and Gas Allowables Schedule 4.18(b) Take or Pay Schedule 4.18(c) Production Sales Contracts Schedule 4.18(d) Imbalances Schedule 4.19 Certain Gathering Facilities Schedule 5.4(a) Governmental Approvals, Consents (BreitBurn) Schedule 5.4(b) Actions (BreitBurn) Schedule 5.10(c) BreitBurn Parent Obligations Schedule 5.10(d) Liens on BreitBurn Parent Subsidiaries' Equity Interests Schedule 6.1 Operation of the Business Schedule 6.7(a) Inter-Company Transactions Schedule 6.8 Guarantees & Bonds Schedule 6.12(a) Preliminary Allocated Values -v- CONTRIBUTION AGREEMENT This Contribution Agreement, dated as of September 11, 2007 (hereinafter this “Agreement”), is made by and between Quicksilver Resources Inc., a Delaware corporation (“Quicksilver”), and BreitBurn Operating L.P., a Delaware limited partnership (“BreitBurn”).Quicksilver and BreitBurn are sometimes collectively referred to herein as the “Parties”, and individually as a “Party”. RECITALS WHEREAS, Quicksilver owns 100% of all of the issued and outstanding capital stock of (i) Terra Energy Ltd., a Michigan corporation (“Terra”), (ii) GTG Pipeline Corporation, a Virginia corporation (“GTG”), and (iii) Mercury Michigan, Inc., a Michigan corporation (“Mercury”); WHEREAS, Quicksilver owns (i) an undivided 50% of the limited liability company interests of Beaver Creek Pipeline, L.L.C., a Michigan limited liability company (“Beaver Creek”), and the remaining 50% of the limited liability company interest of Beaver Creek is owned by Mercury, and (ii) a 5.5385% limited partnership interest of Wilderness - Chester Gas Processing LP, a Michigan limited partnership (“WCGP”); and the capital stock of Terra, GTG, and Mercury owned by Quicksilver, together with Quicksilver’s limited liability company interest in Beaver Creek and its limited partnership interest of WCGP, are collectively referred to herein as the “Equity Interests”; WHEREAS, Quicksilver also owns the QRI Assets (as hereinafter defined); and WHEREAS, Quicksilver desires to contribute to BreitBurn, and BreitBurn desires to acquire from Quicksilver, subject to and in accordance with the terms hereof, the Equity Interests and all of Quicksilver’s right, title and interest in and to the QRI Assets, as hereinafter defined (collectively, the “Interests”). AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which is acknowledged, and intending to be legally bound, the Parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Certain Definitions.As used in this Agreement, the following terms will have the respective meanings set forth below: “Acquired Assets” shall mean and include, collectively, the following (excluding any Excluded Assets): (a)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to the oil, gas and/or mineral leases, leasehold interests, mineral fee interests, royalty and overriding royalty interests (“O&G Interests”), described on ExhibitsA-2 and A-3 (with Exhibit A-2 being those leases currently being held by production, and Exhibit A-3 being those leases that are currently undeveloped), together with any rights and interests of Quicksilver and its Affiliates (including the Acquired Companies) attributable or allocable to any of the foregoing interests by virtue of any pooling, unitization, communitization, operating or other agreements, and in and to any ratifications and/or amendments to such leases, whether or not such ratifications or amendments are described in Exhibits A-2 or A-3 (individually, an “Oil and Gas Property”, and collectively, the “Oil and Gas Properties”); and without limitation to the above, it is the intention of Quicksilver that the Oil and Gas Properties include all O&G Interests owned directly by Quicksilver and its Affiliates (including the Acquired Companies) which are located in the States of Michigan, Kentucky and Indiana, whether or not described on Exhibits A-2 and A-3; (b)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all wells located on, allocable to or attributable to the Oil and Gas Properties, including, without limitation, those oil and gas wells, wellbores, water wells, CO2 wells and injection wells described on Exhibit A-1 (individually, a “Well”, and collectively, the “Wells”), and without limitation to the above, it is the intention of Quicksilver that the Wells include all of such interests owned directly by Quicksilver and its Affiliates (including the Acquired Companies) in wells located on, allocable to or attributable to the Oil and Gas Properties which are located in the States of Michigan, Kentucky and Indiana, whether or not described on Exhibit A-1; (c)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to the Fixed Facilities; (d)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all materials, supplies, inventories, machinery, equipment, improvements and other personal property and fixtures (including, but not by way of limitation, all casing, wellhead equipment, pumping units, tanks, vehicles, and other equipment), which are located on, allocable to, or directly and primarily used by Quicksilver or its Affiliates (including the Acquired Companies) in connection with the ownership, operation, development, or maintenance of the Fixed Facilities, Oil and Gas Properties, Wells, Real Property Interests, Office and Storage Leases or the Hydrocarbons (collectively, the “Personal Property”); (e)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all contracts and agreements allocable or attributable or directly relating to the Fixed Facilities, Oil and Gas Properties, Wells, Real Property Interests, Office and Storage Leases, the Personal Property or the Hydrocarbons, including, but not limited to, production sales contracts, joint operating agreements, unit agreements, pooling agreements, area of mutual interest agreements, farmout agreements, farmin agreements, joint venture agreements, participation agreements, exploration agreements, processing agreements, transportation agreements, gathering agreements, -2- balancing agreements, storage agreements, platform sharing agreements, and other contracts and agreements (collectively, the “Contracts”); provided, however, Contracts shall not include any O&G Interests; (f)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all other real property interests located in the States of Michigan, Kentucky and Indiana (other than Oil and Gas Properties, Fixed Facilities and Office and Storage Leases), together with all rights of way, easements, surface leases, permits, licenses, servitudes, and other rights of surface use located in the States of Michigan, Kentucky and Indiana attributable to or used in connection with the ownership and operation of the Fixed Facilities, Oil and Gas Properties, Wells, Office and Storage Leases, the Personal Property, or the Hydrocarbons, including those as may be described on Exhibit A-5 (collectively, the “Real Property Interests”); (g)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all office and storage leases used in connection with the Fixed Facilities, Oil and Gas Properties, Wells, Real Property Interests or the Personal Property, that are described on Exhibit A-6 (collectively, the “Office and Storage Leases”); (h)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all natural gas, casinghead gas, drip gasoline, natural gasoline, natural gas liquids, condensate, products, crude oil and all other liquid or gaseous hydrocarbons allocable to the Wells, Oil and Gas Properties and Fixed Facilities produced, saved and marketed on and after the Effective Time, together with all Imbalances attributable to the QRI Assets (collectively, the “Hydrocarbons”); and (i)all of the rights, titles and interests of Quicksilver and its Affiliates (including the Acquired Companies) in and to all seismic data and seismic surveys owned by Quicksilver or the Acquired Companies that cover the Oil and Gas Properties (“Owned Seismic”); provided, however, that to the extent any such data or surveys are licensed from third parties and will require licensor approval or the payment of a transfer fee in connection with the transactions contemplated herein, Quicksilver shall use commercially reasonable efforts to assist BreitBurn in securing a transfer to BreitBurn at Closing thereof (but BreitBurn shall be solely responsible for any and all fees and costs relating to any approval or transfer). “Acquired Companies” shall mean Terra, GTG, Mercury and Beaver Creek.The term “Acquired Companies” shall also include the limited liability companies into which Terra, GTG and Mercury merge as contemplated in Section 10.5. “Acquired Company Liabilities” shall mean all the liabilities that are treated as being assumed by Breitburn Parent for United States federal income Tax purposes at the Closing. “Action” shall mean any claim, action, litigation, suit, arbitration, other legal or administrative proceeding or investigation by or before any Governmental Entity or arbitrator. -3- “Additional Cash Consideration” has the meaning specified in Section 2.1(b)(ii). “Affiliate” of a Person shall mean any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by or is under common Control with the first mentioned Person.For avoidance of doubt, Pennsylvania Avenue Limited Partnership shall not be considered to be an Affiliate of Quicksilver. “Affiliate Agreements” shall mean any Contracts between Quicksilver or any of its Affiliates (other than any of the Transferred Companies), on the one hand, and any of the Transferred Companies, on the other. “Aggregate Deductible” shall mean an amount equal to $30,000,000. “Aggregate Indemnity Cap” shall have the meaning specified in Section 9.2(b)(v). “Agreement” shall have the meaning specified in the Preamble. “Asset Assignments” shall mean the one or more forms of assignment and bill of sale, transferring the QRI Assets to BreitBurn, acknowledging BreitBurn’s assumption of the Assumed Liabilities, acknowledging that it is being made expressly subject to this Agreement, and otherwise in substantially the form attached hereto as ExhibitC-1. “Assumed Liabilities” shall have the meaning specified in Section 2.9. “Audited Special Financial Statements” shall have the meaning specified in Section 6.15(c). “Beaver Creek” shall have the meaning specified in the Recitals. “Bonds” shall have the meaning specified in Section 6.8. “Books and Records” shall have the meaning specified in Section 6.4(b). “BreitBurn” shall have the meaning specified in the Preamble. “BreitBurn Employer” shall have the meaning specified in Section 6.5(a). “BreitBurn Indemnified Parties” shall have the meaning specified in Section 9.2(a). “BreitBurn Parent” shall mean BreitBurn Energy Partners L.P., a Delaware limited partnership. “BreitBurn Parent Financial Statements” shall have the meaning specified in Section 5.11. “BreitBurn Parent SEC Documents” shall have the meaning specified in Section 5.11. -4- “Business” shall mean both: (a)the ownership and operation by Quicksilver of the QRI Assets, as currently owned and operated by Quicksilver, and (b)the business and operations of each of the Transferred Companies, as currently conducted by such Transferred Companies. “Business Day” shall mean any day other than a Saturday, a Sunday or a day banks in the State of New York are authorized or required to be closed. “Business Employee” shall mean any individual who is an employee of Quicksilver whose employment relates primarily to the Business or to Quicksilver’s ownership of the Transferred Companies, insofar as such employees are identified on Schedule 4.12. “Cash Consideration” shall have the meaning specified in Section 2.1(b)(ii). “Claim Notice” shall have the meaning specified in Section 9.1(b). “Closing” shall have the meaning specified in Section 2.10. “Closing Cash” shall have the meaning specified in Section 2.5(c). “Closing Date” shall have the meaning specified in Section 2.10. “Closing Date Consideration” shall have the meaning specified in Section 2.1(b). “Closing Net Working Capital” shall have the meaning specified in Section 2.5(c). “Closing Consideration Allocation Schedule” shall have the meaning specified in Section 10.4. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Common Units” shall have the meaning specified in the Partnership Agreement. “Competing Transaction” shall have the meaning specified in Section 6.18. “Confidentiality Agreement” shall mean that certain Confidentiality Agreement dated as of July 9, 2007, between Quicksilver and BreitBurn. “Consideration Allocation” shall have the meaning specified in Section 10.4. “Contracts” shall have the meaning specified in the definition of “Acquired Assets.” “Contributed Assets” shall have the meaning specified in Section 10.4. “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. -5- “Conversions” shall have the meaning specified in Section 10.5. “Cure Period” shall have the meaning specified in Section 6.12(c). “Current Assets” as of a specified date shall mean the current assets of the Transferred Companies, as would be reflected on a consolidated balance sheet as of such date, as determined under GAAP, but excluding (a)cash and cash equivalents, (b)inter-company accounts between the Transferred Companies, on the one hand, and Quicksilver or its Affiliates (other than the Transferred Companies), on the other (as such inter-company accounts are to be rendered zero as of Closing, in accordance with the provisions of Section 6.7), (c)insurance proceeds receivable with respect to any casualty event or loss incurred before, on or after the date hereof and prior to the Effective Time, (d)any prepayments of income taxes and other assets relating to the payment of income taxes, and (e)any Imbalances. “Current Liabilities” as of a specified date shall mean the current liabilities of the Transferred Companies, as would be reflected on a consolidated balance sheet as of such date as determined under GAAP, but excluding (a)inter-company accounts between the Transferred Companies, on the one hand, and Quicksilver or its Affiliates (other than the Transferred Companies), on the other, (b)any current inter-company liabilities eliminated at Closing pursuant to Section 6.7, (c)any liabilities for Taxes, and (d)any Imbalances. “Customary Post-Closing Consents” shall mean the consents and approvals from Governmental Entities (or railroads and public utilities who may have granted easements or permits relating to the Business) for the assignment of the Interests to BreitBurn that are customarily obtained after the assignment of properties similar to the Interests. “Damages” shall mean any and all actual damages relating to any demands, claims, lawsuits, proceedings, arbitrations, investigations and other Actions, causes of action, judgments, injunctions, awards, settlements, obligations, losses, liabilities, costs and expenses, including reasonable attorney fees, court costs, investigative and preparation expenses and other documented out of pocket expenses incurred in connection with any of the foregoing. “Defensible Title” shall mean, subject to any Permitted Liens, title of Quicksilver or its Affiliates (including the Acquired Companies), in the aggregate, that: (a)with respect to each Well or well location (or the specified zone(s) therein) identified on Exhibit A-1, entitles Quicksilver and its Affiliates (including the Acquired Companies), in the aggregate, to receive without reduction, suspension or termination throughout the productive life of such Well or well location not less than the Net Revenue Interest shown in Exhibit A-1 therefor, except for (i) decreases in connection with those operations in which Quicksilver and its Affiliates (including the Acquired Companies), in the aggregate, is a non-consenting or non-participating co-owner, (ii) decreases resulting from the establishment or amendment of pools or units, (iii) decreases required to allow other working interest owners to make up past underproduction or pipelines to make up past under deliveries, (iv) effects of reaching payout status, and (v) as otherwise reflected or disclosed in Exhibit A-1; (b)with respect to each Well or well location (or the specified zone(s) therein) identified on Exhibit A-1, obligates Quicksilver and any of its Affiliates (including the Acquired -6- Companies), in the aggregate, to bear a Working Interest that is not greater than that shown therefor in Exhibit A-1, except for (i) increases resulting from contribution requirements with respect to defaulting co-owners under applicable operating agreements, (ii) increases in connection with those operations in which Quicksilver or its Affiliates (including the Acquired Companies), as the case may be, is a consenting or participating co-owner and one or more other working interest owners are non-consenting or non-participating co-owners, (iii) increases resulting from the establishment or amendment of pools or units, (iv) effects of reaching payout status, (v) increases to the extent that they are accompanied by a proportionate increase in the Net Revenue Interest (or the specified zone(s) therein), and (vi) as otherwise reflected or disclosed in
